UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6369


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KELVIN BERNARD TYLER, a/k/a Punkin, a/k/a Punk,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      Margaret B. Seymour, Chief
District Judge. (5:04-cr-00964-MBS-1)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Bernard Tyler, Appellant Pro Se.   Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin   Bernard    Tyler       appeals   the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) motion for reduction in

sentence.     We have reviewed the records and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      United States v. Tyler, No. 5:04-cr-00964-MBS-1

(D.S.C. Feb. 16, 2012).        We deny Tyler’s motion for transcripts

at government expense.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and      argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




                                        2